The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 02/16/2022.
4.	Claims 1, 3-13, and 15-19 are currently pending.
5.	Claim 1 has been amended.
6.	Claims 2 and 14 have been cancelled.
7.	Claim 19 has been added.

Claim Rejections - 35 USC § 103
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2006/0172085) in view of Koishi et al (US 2009/0120363), Ota (JP 2004-296553), and Lee et al (US 2016/0201195).
Regarding claim 1:
	Kobayashi teaches a device (plasma treating apparatus) for coating a container (bottle, 28) [fig 1 & 0018-0020], comprising: a vacuum chamber (plasma-treating chamber, 10) having an interior (interior of 10) for receiving the container (28), a plasma generator (microwave oscillator) arranged to generate a plasma (plasma) during a coating process of the container (plastic containers on which the film is to be formed) within the vacuum chamber (10) [fig 1 & 0018, 0021, 0039], and a gas lance (gas-feeding pipe, 32) having an outlet opening (feeds the treating gas), which, when in operation during the coating process, protrudes into the container (bottle, 28) and is configured to introduce a material (treating gas) which is to be deposited on the inner wall of the container (28) to form the coating (film) and further forms an antenna for electromagnetic field orientation in the vacuum chamber (the metallic feeding pipe works as an antenna) [fig 1 & 0036-0039].
Kobayashi does not specifically teach a gas lance having an interior wall, an exterior wall and terminates at an outlet opening, and wherein a terminal end of the gas lance is between the interior and exterior walls of the outlet opening.
Koishi teaches a gas lance having an interior wall (interior of 9), an exterior wall (exterior of 9) and terminates at an outlet opening (opening of 9), and wherein a terminal end of the gas lance (top of 9) is between the interior and exterior walls of the outlet opening (see fig 4) [fig 4 & 0081-0082].
Kabayashi and Koishi are analogous inventions in the field of deposition apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas lance of Kobayashi to have an outlet opening between interior and exterior walls at a terminal end of the gas lance, as in Koishi, in order to have an outlet opening to feed the vicinity of the bottom portion of the container thereby effectively preventing unevenness in the thickness of a deposited film, and outlet openings are preferable to porous material because the pores are prone to become gradually clogged [Koishi - 0078, 0081].
Kobayashi modified by Koishi does not specifically disclose a terminal end defining an edge of the gas lance is curved.
	Ota teaches a terminal end defining an edge of conventional members should be curved (C-chamfering) [page 2, second paragraph].
Modified Kabayashi and Ota are analogous inventions in the field of deposition apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the terminal edge of the gas lance of modified Kobayashi to be curved because Ota discloses that curving members of conventional members prevents chipping and cracking [Ota – page 2, second paragraph].
	Kobayashi modified by Koishi and Ota does not specifically teach the interior wall defines a first inside diameter of the gas lance in a region of the outlet opening and is enlarged relative to a second inside diameter of the interior wall in a main section of the gas lance, wherein the gas lance is widened in the region of the outlet opening in a trumpet or conical shape. 
	Lee teaches an interior wall defines a first inside diameter of the structure in a region of the outlet opening (104a) and is enlarged relative to the a second inside diameter of the interior wall in a main section of the structure (102a), wherein the structure (injection nozzle, 100a) is widened in the region of the outlet opening (104a) in a trumpet or conical shape (trumpet shape) [fig 4 & 0044]. 
	Modified Kabayashi and Lee are analogous inventions in the field of deposition apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the opening of the gas lance of modified Kobayashi with the opening structure of Lee to increase deposition uniformity and efficiency [Lee – 0034].
Although taught by the cited prior art, the claim limitations “such that, during said coating process, process gas vortices, electromagnetic flux and material deposits are reduced at the widened outlet opening with respect to the main section of the gas lance” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 3:
	Kobayashi does not specifically teach the region of the outlet opening is fabricated from a material that is different from the main section of the gas lance.
	Koishi teaches the region of the outlet opening is fabricated from a material (channel extension member 11 composed of a non-metal tube) that is different from the main section of the gas lance (supply pipe main body 10 composed of a metal tube) [fig 4 & 0081].
Kabayashi and Koishi are analogous inventions in the field of deposition apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas lance of Kobayashi to consist of another material than in the main section in the region of the outlet opening, as in Koishi, to increase the length of the gas lance without changing the length of the metal portion to ensure that the electric field intensity distribution is stabilized [Koishi – 0081].
Regarding claim 4:
	Kobayashi teaches the gas lance (gas-feeding pipe, 32) comprises a steel material (stainless steel particles) [fig 1 & 0038]. 
Regarding claim 5:
	Kobayashi does not specifically teach the gas lance comprises Al2O3.
	Koishi teaches the gas lance (9) comprises Al2O3 (alumina) [fig 4 & 0084].
Kabayashi and Koishi are analogous inventions in the field of deposition apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas lance of modified Kobayashi to comprise Al2O3, as in Koishi, since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claim 6:
Modified Kobayashi teaches the inside diameter of the outlet opening is at least two times larger than the inside diameter of a main section of the gas lance [Lee – fig 4].
Regarding claim 7:
	Modified Kobayashi teaches an exit part of the gas lance (channel extension member, 11) is arranged in a mounting part (connection member, 12), which is held on the main section of the gas lance (supply pipe main body, 10) in a replaceable manner [Koishi - fig 4 & 0081-0082].
	Modified Kobayashi does not specifically teach the exit part is the widened region of the gas lance.
	Lee teaches teaches the exit part is the widened region (104a) [fig 4 & 0044].
	Modified Kabayashi and Lee are analogous inventions in the field of deposition apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the opening of the gas lance of modified Kobayashi with the opening structure of Lee to increase deposition uniformity and efficiency [Lee – 0034].
Regarding claims 8-10:
	Modified Kobayashi teaches the mounting part (connection member, 12) comprises a sleeve (tube coupling portion, 12a), which engages around the main section (supply pipe main body, 10) and secures the mounting part (12) on the main section (10) [Koishi – fig 4 & 0081-0082]; wherein the inside diameter of the mounting part (connection member, 12), at its end (at 12a) facing the main section of the gas lance (10), corresponds to the inside diameter of the main section of the gas lance (10) [Koishi - fig 4 & 0081-0082]; wherein the orientation of the interior wall of the mounting part (inner wall of 12 is vertical) is flush with the interior wall of the main section of the gas lance (vertical plane may be flush with inner wall of 10) at their mutually facing ends (see fig 4) [Koishi - fig 4 & 0081-0082].
Regarding claim 11:
The claim limitations “which is configured as a mass coating device, has a coating capacity of at least 10,000 containers per hour” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 12:
	Kobayashi teaches the plasma generator (microwave oscillator) is a microwave generator (microwave oscillator) [fig 1 & 0021].
Regarding claim 13:
	Modified Kobayashi teaches the curved terminal end edge of the gas lance is rounded at the outlet opening (C-chamfering) [Ota - page 2, second paragraph].
Regarding claims 15 and 17:
	Kobayashi does not specifically teach the gas lance is configured as multi-part, wherein an end section comprises the outlet opening and a main section forms an axially larger part of the gas lance, wherein the end section is held on the main section in a replaceable manner.
	Koishi teaches a gas lance (9) is configured as multi-part (10/11/12), wherein an end section (11) comprises the outlet opening (see fig 4) and a main section (supply pipe main body, 10) forms an axially larger part of the gas lance (along y-axis), wherein the end section (11) is held on the main section (10) in a replaceable manner (see fig 4) [fig 4 & 0081-0082].
Kabayashi and Koishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas lance of Kobayashi to be configured as multi-part, as in Koishi, to allow for increase in the length of the gas lance without changing the length of the metal portion to ensure that the electric field intensity distribution is stabilized [Koishi – 0081].
Regarding claims 16 and 18:
	Kobayashi teaches the container (28) is made from at least one of Polypropylene, Polyethylene, and Polyethylene terephthalate (see list of plastics in 0040) [fig 1 & 0039-0040]; and wherein the containers (28) are plastic (see list of plastics in 0040) [fig 1 & 0039-0040].
Although taught by the cited prior art and addressed above, the claim limitations “wherein the containers are made from at least one of Polypropylene, Polyethylene, and Polyethylene terephthalate” and “wherein the containers are plastic” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 19:
Modified Kobayashi teaches the edge of the gas lance is curved to form a bead between the interior and exterior walls of the widened outlet opening [Lee – fig 4].

Response to Arguments
11.	Applicant’s arguments, see Remarks, filed 02/16/2022, with respect to the objection of claim(s) 16-17 have been fully considered and are persuasive.  The objection of claim(s) 16-17 have been withdrawn in view of the corrected status identifiers of claim(s) 16-17. 
12.	Applicant's arguments, see Remarks, filed 02/16/2022, with respect to the rejection of claim(s) 1, 3-13, and 15-18 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Lee et al (US 2016/0201195) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McMillin et al (US 6,013,155) teaches rounded edges [fig 12a-12b]. Felts (US 6,180,191) and Kobayashi et al (US 2006/0289401) teach a gas lance [fig 2 and 10, respectively].
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718